Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first Final Office Action in response to application 16/398,499 in response to arguments and amendments filed on 10/26/2021. Claims 1, 7 and 13 have been amended. Claims 1-18 are currently pending and will be reviewed below.

Response to Arguments
Applicant’s arguments, see pgs. 6-9, filed 10/23/2021, with respect to the rejection(s) of claim(s) 1-18 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen (US Pub. 2014/0258241).

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 7-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tarasuk-Levin et al. (US Pub. 2015/0378847) in view of Chen (US Pub. 2014/0258241) and Cherryholmes et al (US Pub. 2011/0004586).

Regarding claim 1, Tarasuk-Levin teaches 
	A method for continuous data protection for a virtual machine (VM) having a virtual disk, the method comprising at least the following operations: obtaining a base snapshot of the virtual disk; (Fig. 3 #302; Par. [0025, 43, 63] source VM is pre-copied (i.e. base snapshot) to a destination server)
	replicating the I/O stream at a backup site; (Fig. 5 #508; Par. [0054] as I/O writes are made to the source VM, they are intercepted by the destination host #422 at step #508)
	storing the replicated I/O stream at the backup site in I/O logs; (Par. [0028] consistency groups (CGs) use write ahead logging (WAL) to log writes before updating the data file)
	forming a recoverable snapshot-log chain by applying the replicated I/O stream stored in the I/O logs on top of the base snapshot; (Par. [0028] CGs using WAL ensures that write order consistency is maintained in logs (i.e. log-chain on top of base snapshot) in order to prevent data corruption and unrecoverability)
	Tarasuk-Levin does not explicitly teach 
implementing an I/O filter framework to intercept an I/O stream between the VM and a virtualization server, the I/O filter framework to provide one or more configurable interception points of the I/O stream during an I/O lifecycle; 
	Intercepting the I/O stream at a configured interception point in an I/O path, a virtual disk I/O stream between the VM and a virtualization server;
receiving a request for recoverable data from a replication target;  
and sending data to the replication target based at least on a portion of the recoverable snapshot-log chain.
	However, from the same field, Chen teaches
implementing an I/O filter framework to intercept an I/O stream between the VM and a virtualization server, the I/O filter framework to provide one or more configurable interception points of the I/O stream during an I/O lifecycle; (Fig. 1A #120-1, #140, #144; Chen; Par. [0035-6] configurable applications (#1212 i.e. configurable) can be run on intermediate servers (#120, #140) between production database (#1101) and destination server (#144))
	Intercepting the I/O stream at a configured interception point in an I/O path, a virtual disk I/O stream between the VM and a virtualization server; (Fig. 1A #120-1, #140, #144; Chen; Par. [0035-6] configurable applications (#1212) can be run (i.e. intercepted) on intermediate servers (#120, #140) between production database (#1101) and destination server (#144))
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the intermediate I/O servers into the virtual machine system of Tarasuk-Levin. The motivation for this combination would have been to address disaster recovery as explained in Chen (Par. [0020]). 
The combination of Tarasuk-Levin and Chen do not explicitly teach
receiving a request for recoverable data from a replication target;
and sending data to the replication target based at least on a portion of the recoverable snapshot-log chain.
However, from the same field Cherryholmes teaches
	receiving a request for recoverable data from a replication target; (Abs., Par. [0030] in order to recover a database, a DBMS requests transaction log file entries that come from a backup log file (i.e. replication target))
and sending data to the replication target based at least on a portion of the recoverable snapshot-log chain. (Abs., Par. [0030] in order to recover a database, a DBMS requests transaction log file entries that come from a backup log file)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the replication request of Cherryholmes into the virtual machine system of Tarasuk-Levin. The motivation for this combination would have been to improve the speed and cost effectiveness of a restore operation of a virtual database as explained in Cherryholmes (Par. [0029]). 
	Regarding claim 2, Tarasuk-Levin, Chen and Cherryholmes teach claim 1 as shown above, and Tarasuk-Levin further teaches 
	The method of claim 1, wherein the operations further comprise establishing a filter framework at the interception point, the filter framework including an I/O stack and an I/O filter. (Par. [0028, 54, 56] consistency groups (CGs) use write ahead logging (WAL) to log (i.e. I/O stack) writes before updating the data file, which can be intercepted by a software I/O filter)
	Regarding claim 3, Tarasuk-Levin, Chen and Cherryholmes teach claim 2 as shown above, and Tarasuk-Levin further teaches 
	The method of claim 2, wherein the virtualization server is an ESX hypervisor server and the operations further comprise including a filter driver for the filter framework within the ESX hypervisor server. (Par. [0040, 54, 56] software I/O filter (i.e. filter driver) is a component of VMware's ESX brand software)
	Regarding claim 4, Tarasuk-Levin, Chen and Cherryholmes teach claim 2 as shown above, and Tarasuk-Levin further teaches 
	The method of claim 2, wherein the operations further comprise configuring the filter framework to enable an I/O touch point in the I/O stream. (Fig. 4 #404 Par. [0082-3] virtualization software can reconfigured to alter the starting (i.e. touchpoint) point of I/O synchronization)
Regarding claim 7, see at least the rejection for claim 1. Tarasuk-Levin further teaches 
at least one processor for executing machine-readable instructions; (Fig. 2 #102, #245)
and a memory storing instructions configured to cause the at least one processor to perform operations. (Fig. 2 #104, #250)
Regarding claim 8, see the rejection for claim 2.
Regarding claim 9, see the rejection for claim 3.
Regarding claim 10, see the rejection for claim 4.
Regarding claim 13, see the rejection for claim 7.
Regarding claim 14, see the rejection for claim 2.
Regarding claim 15, see the rejection for claim 3.
Regarding claim 16, see the rejection for claim 4.


Claim 5, 6, 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tarasuk-Levin et al. (US Pub. 2015/0378847) in view of Chen (US Pub. 2014/0258241) and Cherryholmes et al (US Pub. 2011/0004586), and further in view of Tamatsu (US Pub. 2003/0074600).

Regarding claim 5, Tarasuk-Levin, Chen and Cherryholmes teach claim 4 as shown above, but do not explicitly teach 
	The method of claim 4, wherein the virtualization server is an ESX hypervisor server and the operations further comprise including a filter driver for the filter framework within the ESX hypervisor server. 
However, from the same field, Tamatsu teaches
he method of claim 4, wherein the virtualization server is an ESX hypervisor server and the operations further comprise including a filter driver for the filter framework within the ESX hypervisor server. (Par. [0040, 54, 56] software I/O filter (i.e. filter driver) is a component of VMware's ESX brand software)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the I/O cancellation of Tamatsu into the virtual machine system of Tarasuk-Levin. The motivation for this combination would have been to enable backup and recovery of data at a low cost and in short periods of time as explained in Tamatsu (Abs., Par. [0029]). 
	Regarding claim 6, Tarasuk-Levin, Chen, Cherryholmes and Tamatsu teach claim 5 as shown above, and Tamatsu further teaches 
	The method of claim 5, wherein the operations further comprise configuring the filter framework to enable an I/O touch point in the I/O stream. (Fig. 4 #404 Par. [0082-3] virtualization software can reconfigured to alter the starting (i.e. touchpoint) point of I/O synchronization)
	Regarding claim 11, see the rejection for claim 5.
Regarding claim 12, see the rejection for claim 6.
Regarding claim 17, see the rejection for claim 5.
Regarding claim 18, see the rejection for claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/J MITCHELL CURRAN/Examiner, Art Unit 2157        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157